Citation Nr: 0505283	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-20 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In December 2003, the Board issued a decision that denied an 
earlier effective date for the grant of service connection 
for PTSD.  The issue of entitlement to an initial rating in 
excess of 50 percent for was remanded to the RO for further 
action.

In an August 2001 statement the veteran asserted that he had 
a seizure disorder that was etiologically related to an 
incident during service when a helmet hit him on his head 
during an air raid.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the veteran's 
PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity.

2.  At no time during the initial evaluation period has the 
occupational and social impairment from the veteran's PTSD 
more nearly approximated deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000, Pub.  L.  No.  106-
475, 114 Stat.  2096 (2000), [codified at 38 U.S.C.A.  §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are not applicable to 
downstream issues, such as the initial evaluation of the 
veteran's service-connected PTSD.  See VAOPGCPREC 8-2003 
(Dec.  22, 2003).  The Board is bound by this opinion.  See 
38 U.S.C.A.  § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case, supplemental statement of the case, and various 
letters from the RO to the veteran, including a February 2004 
duty to assist letter, the veteran has been informed of the 
evidence and information necessary to substantiate his claim 
for a higher initial rating, the information required from 
him to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Although the 
RO has not specifically requested him to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  The veteran has provided copies of pertinent 
private post-service treatment records.  Additionally, the 
veteran has been afforded VA examinations in order to 
ascertain the severity of his PTSD.  The record also reflects 
that the veteran's service medical records have been 
obtained.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any pertinent evidence that has 
not been associated with the claims folder.  

The Board has reviewed the claims folder and finds that the 
medical evidence of record is sufficient to assess the 
severity of the veteran's PTSD.  Accordingly, a remand for 
additional examination is not warranted in this case.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background

The record reflects that the veteran served as a pharmacist's 
mate in the Navy during World War II.  He was attached to the 
67th Naval Construction Battalion during the Marianas 
campaign including the capture and occupation of Tinian.  

In March 1995, the veteran was hospitalized at a private 
medical facility after being transported to the emergency 
room with complaints of chest pain and shortness of breath.  
Treatment records indicate that he had an element of anxiety 
and he was treated with Klonopin.  

From April to May 1995, the veteran received inpatient 
treatment at a private hospital for major affective illness, 
depression, panic-anxiety disorder, seizure disorder, chronic 
obstructive pulmonary disease, and peptic ulcer disease.  His 
history was significant for a seizure disorder since 1967 and 
sleep apnea.  He also reported flashbacks related to World 
War II events.  It was noted that the veteran was a retired 
coal miner.  He had an apparent increase in nervousness since 
ENT surgery in February 1995.  He had a recent history of 
panic attacks, restlessness, and sleep disturbance.  He also 
had a poor appetite.  He was found to be severely depressed.  
He was admitted as he had reported suicidal thoughts.  

He received follow-up outpatient treatment from Dr. A. D. 
Faheem, a private psychiatrist, from April to June 1995.  
These treatment records show improvement in the veteran's 
psychiatric condition.  However, he continued to have 
problems with anxiety.  Diagnoses of major affective illness 
(depression) and panic anxiety disorder were rendered.  The 
veteran also received private counseling from July 1995 to 
1996.  

In June 2001, the veteran returned to Dr. Faheem for a 
psychiatric evaluation.  It was his first visit since June 
1995.  He reported more problems with his nerves.  For some 
reason, things that happened in World War II were coming 
back.  He was having recurrent panicky episodes with 
palpitations, smothering feelings, and hyperventilation.  He 
was unable to sleep at night and had recurrent nightmares.  
He woke up pounding his pillow.  His wife was afraid that he 
would hit her.  He felt tired and run down and was extremely 
depressed.  He had feelings of hopelessness and helplessness.  
He also cried easily.  He felt guilty about taking gold 
fillings from the teeth of dead bodies.  He was easily 
startled and would get very emotional.  He had intrusive 
thoughts about the war and could not watch war movies.  He 
did not like being around crowds.  He had not made any 
attempts or plans to hurt himself.  He was able to dress, 
clean, and wash himself.  He drove and visited with his son.   
He watched television, but did watch violent movies.  People 
visited him sometimes.  

The examiner noted that the veteran was tense, anxious, and 
edgy.  He was emotional, tearful, and depressed.  He was 
oriented for time, place, and person.  There was no evidence 
of active hallucinations or delusions.  Attention and 
concentration were impaired.  He had difficulty with mental 
calculations and serial sevens.  He was able to give the days 
of the week in reverse order.  His memory and recall for 
recent events was slightly impaired.  He was able to recall 
two out of three objects after five minutes.  His judgment 
was intact.  There was no evidence of any looseness of 
associations, flight of ideas, or push or speech.  His fund 
of knowledge was appropriate for his educational level and 
background.  He had no obsessive thoughts or compulsive 
actions.  He denied being actively suicidal or homicidal.  
PTSD, chronic, delayed, was diagnosed.  A global assessment 
of functioning (GAF) score of 45 was assigned.  Dr. Faheem 
noted that the veteran's PTSD was related to his World War II 
experiences and his symptoms appeared to have progressed with 
age and retirement.  He was placed on Klonopin and Celexa.  
He was competent to handle his own affairs.

In statements received in August 2001, the veteran asserted 
that he had to retire from the coal industry in 1983 due to 
panic attacks and seizures.  He reported panic attacks mostly 
at night despite his medication.  He dreamed about all the 
dead bodies that he had to push out of the way to get to the 
island during the war.  He witnessed families throwing their 
children over cliffs and then jumping behind them.  As a 
corpsman, he was responsible for going out and getting wound 
and dead servicemen.  At one time, he played basketball with 
the head of a dead Japanese soldier.  

In a statement dated in October 2001, the veteran's wife 
reported that he has had nightmares at least twice a week 
since 1950.  She did not get enough sleep and she had to 
shake him to wake him.  Sometimes she would hold his arms to 
keep him from hitting her.  Sometimes he would hit his 
pillow.  He also would hit her in the back.  He was a 
wonderful father to his four children.  He was a different 
person during the day, but he wanted to sleep a lot.  His 
medication had helped him to calm down at night a little, but 
the veteran's condition was not what his wife would like it 
to be.  

The veteran was afforded a VA compensation and pension 
examination in April 2002, conducted by Dr. A. D. Faheem.  
According to the veteran's wife, he was difficult to live 
with due to irritability and recurrent bad dreams and 
nightmares.  He had been aggressive while sleeping.  The 
veteran was able to dress, groom, and wash himself.  He drove 
and watched television.  He stayed to himself and did not 
have too many outside interests.  He was very dependent upon 
his wife.  He was trying to keep from driving due to problems 
with concentration and some difficulty with his memory.  

Regarding subjective symptomatology, the veteran felt very 
nervous, anxious, and edgy.  He had major problems with 
sleeping at night and had recurrent bad dreams and nightmares 
about his wartime service.  He felt guilty about the way he 
treated dead Japanese soldiers.  He was easily startled.  His 
wife reported that he hollered, punched and kicked while 
sleeping.  He would get up in a cold sweat.  The examination 
report indicates that the veteran had "intrusive thoughts 
about Vietnam," recurrent panic episodes with palpitations, 
smother feelings, and hyperventilation.  These happened about 
twice a week.  He did not feel comfortable around people.  He 
was able to manage his problems while working, but since his 
retirement, it has been more difficult for him to cope.  He 
denied any hallucinations, delusions, suicidal ideations, or 
homicidal ideations.  

Objectively, the veteran was causally dressed and clean-
shaven.  He walked into the interview room unassisted and was 
generally pleasant and cooperative with appropriate flow and 
conversational content.  He was well oriented to time, place, 
and person.  There was no evidence of any active 
hallucinations or delusions.  His attention and concentration 
were intact.  He had difficulty with mental calculations and 
serial sevens.  He was able to give the days of the week in 
reverse order.  His memory and recall for recent events was 
slightly impaired.  He was able to recall 1 out of 3 objects 
after five minutes.  His judgment was intact.  There was no 
evidence of any looseness of associations or flight of 
ideation with speech.  His fund of knowledge was appropriate 
for his education level and background.  There were no 
obsessive thoughts or compulsive actions.  He denied being 
actively suicidal or homicidal.  A diagnosis of PTSD, 
chronic, delayed, was rendered.  A GAF of 45 was assigned.  
Dr. Faheem noted that the veteran's psychiatric problems 
appear to have interfered with him socially and industrially 
on an ongoing basis.  He was competent to handle his own 
affairs.

The veteran was also afforded a VA PTSD examination in July 
2003.  He was accompanied by his wife.  He reported that he 
drove small distances.  He had worked as a heavy machine 
operator for 41 years.  His medications included Klonopin and 
Celexa.  He had severe depression and anxiety during the 
interview.  He also cried with prevailing feelings of 
helplessness and hopelessness.  He had nightmares and startle 
reaction.  His wife reported that she had to sleep with her 
back turned to the veteran as he poked her all the time and 
had restless legs.  

His subjective complaints included depression, anxiety, 
agitation, nightmares, sleep difficulties, restlessness, and 
guilt.  He was easily started and had a decrease in his 
activity.  He stayed to himself all the time and did not get 
out.  He had some problems with memory and stated that he 
could not remember the way he used to.  

On objective examination, the veteran was neat, tidy, and 
cooperative.  He talked clearly, audibly, and rationally.  
However, he was getting a little forgetful.  He was able to 
recall the last two Presidents, but had difficulty with 
serial sevens.  He was oriented for time, place, date, and 
person.  No evidence of a psychosis or thought disorder was 
elicited.  No bizarre thought processes, tangential thinking, 
or circumstantial thinking was elicited.  The veteran had a 
prevailing sense of helplessness and hopelessness.  He was 
unable to remember name and address after two and five 
minutes.  He was a little guarded and suspicious.  He was 
also markedly anxious.  He appeared to have dull to normal 
intelligence.  There was no clinical evidence of organicity.  
His insight and judgment of problems appeared to be fair.  

The examiner noted that the veteran had stayed married to his 
wife for about
50 years and his children were supportive.  He did not use 
alcohol or drugs.  He did not belong to any clubs or other 
organizations.  He was able to take care of his personal 
chores and stayed to himself.  His wife was very helpful.  He 
did not drive and rarely went to church.  There was a marked 
decrease in his physical and emotional activities as the 
veteran reported, "I'm just going downhill."  The examiner 
concluded that the veteran's PTSD was moderate to severe in 
nature.  The GAF score was 45-50.   The examiner noted the 
possibility of early dementia.

In subsequent letters, the veteran and his wife noted their 
displeasure with the July 2003 VA examination.  They felt 
that his condition was more severe than the evaluation showed 
and that the examination did not provide a complete and 
accurate assessment of his disability.  The veteran's wife 
reported that the veteran continued to have difficulty 
sleeping and that she had to wake him up at least three or 
four times per week.  He once reported that there was a snake 
in his bed and a horse on the patio.  Their youngest son had 
moved near them to assist the veteran. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

After a review of the evidence, the Board finds that a 
disability rating in excess of 50 percent is not warranted.  
In this regard, the Board notes that the evidence does not 
show that the disability is manifested by obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.  

To the contrary, the evidence shows that the veteran spoke 
with appropriate flow and conversational content in April 
2002.  Similarly, he spoke clearly, audibly, and rationally 
during examination in July 2003.  While reporting flashbacks 
and dreams of World War II, there is no medical evidence of 
near continuous panic or an inability to function 
independently, appropriately and effectively.  Despite having 
flashbacks and nightmares, the evidence does not show that he 
experiences hallucinations or delusions.  The evidence shows 
that the veteran has difficulty maintaining interpersonal 
relationships; however, he has been able to maintain a 
relationship with his wife and children.  While the veteran's 
wife noted that the veteran would hit or kick her while 
sleeping, the evidence does not show that he was violent 
towards her while he was awake.  With respect to occupational 
impairment, the record reflects that the veteran retired in 
the 1980s after 41 years as a coal miner.  

In sum, the preponderance of the evidence demonstrates that 
the symptoms and degree of social and industrial impairment 
from the disability do not more nearly approximate the 
criteria for a 70 percent rating than those for a 50 percent 
rating at any time during the initial evaluation period.  
Accordingly, the disability warrants a 50 percent rating 
throughout the initial evaluation period.


ORDER

A rating in excess of 50 percent for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


